Citation Nr: 0945125	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the Veteran timely perfected an appeal on his claims 
for increased evaluations for service-connected hypertension 
and bilateral knee disabilities. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1976 to August 
1994.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDINGS OF FACT

1.  A rating decision dated in June 2005 denied the Veteran's 
claim for an increased rating for hypertension and bilateral 
knee disability.  Notice of this decision was mailed to the 
Veteran on July 8, 2005.

2.  The Veteran submitted a notice of disagreement and the RO 
issued a statement of the case on September 13, 2006.  

3.  On November 24, 2006, the RO received notice of the 
Veteran's intent to pursue his appeal on the issue of an 
increased rating for hypertension and bilateral knee 
disabilities.  

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record. 


CONCLUSION OF LAW

The Veteran's substantive appeal for the issues of 
entitlement to an increased rating for hypertension and a 
bilateral knee disability was not timely.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109(b), 
20.200, 20.202, 20.300, 20.302, 20.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In the present case, it is the law, and 
not the facts, that are dispositive of the appeal.  
Therefore, the duties to notify and assist imposed by the 
VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Timeliness of Appeal

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
Proper completion and filing of a substantive appeal are the 
last actions a veteran needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

The Veteran's claim for increased ratings for hypertension 
and a bilateral knee disability was denied by a June 2005 
rating decision.  A copy of the decision was mailed to him on 
July 8, 2005, and he filed a notice of disagreement.  A 
statement of the case was issued on September 13, 2006, the 
cover letter to which stated:

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  See item 5 of the 
instructions in VA Form 9, Appeal to the Board of 
Veterans' Appeals.

On November 24, 2006, the Veteran appeared at the RO and 
submitted a VA Form 9 in person.  He contends that a VA 
employee assisted him in completing and submitting the 
document and informed him that his appeal was accepted.  The 
Veteran also asserts that the VA employee did not inform him 
at that time that an extension for filing the appeal was 
necessary.  

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 C.F.R. § 7104.  It is undisputed 
that the Veteran did not file a substantive appeal within the 
60 days from the date the RO mailed the statement of the case 
(which in this case would be November 12, 2006); nor did he 
request an extension of time to do so.  The record shows that 
there was no correspondence from the Veteran before November 
24, 2006, that can be construed as a substantive appeal or a 
request for an extension of time to submit a substantive 
appeal.  38 C.F.R. § 20.302.  Consequently, the June 2005 
rating decision became final when the Veteran did not 
complete his appeal within the prescribed time, and the 
appeal must be denied as a matter of law.  38 C.F.R. § 
20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran asserts that he was out of the country when the 
statement of the case was mailed to his home and that he 
filed the substantive appeal immediately upon his return.  
The Board notes that VA's duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he fails to do so, there is 
no burden on the part of VA to attempt to locate him.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, nothing 
in the record suggests that the Veteran informed VA that he 
would be away from home or that he provided a forwarding 
address.  The RO reasonably mailed the statement of the case 
to the Veteran's correct address of record, and it was not 
returned as undeliverable.  That he did not receive the 
document in a timely manner is not the fault of VA.  
Therefore, VA satisfied its duty to notify and assist the 
Veteran in this regard, and no remedy is warranted.  

The Veteran also contends that he was informed by a VA 
employee at the RO that his substantive appeal would be 
accepted, and that he was not notified that an extension of 
time for submitting the appeal could be requested.  Even if 
there was misinformation conveyed to him by a government 
employee, this alone does not excuse his mistaken reliance on 
this misinformation.  See, e.g., McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that because the payment of 
government benefits must be authorized by statute, the fact 
that a Veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).  Furthermore, as noted above, the 
cover letter which accompanied the statement of the case 
informed the Veteran that an extension of time for filing his 
appeal could be obtained if he requested it before the filing 
deadline expired.  In any event, such deadline had already 
passed when the Veteran spoke with the VA employee on 
November 24, 2006.  

In summary, the Veteran failed to submit a substantive 
appeal, or a request for an extension of the time limit for 
filing his substantive appeal, in a timely manner.   See 38 
C.F.R. §§ 3.109(b), 20.303.  VA has not waived any issue of 
timeliness in the filing of the Substantive Appeal in this 
case, either explicitly or implicitly.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board is 
currently without jurisdiction to consider his claim, and the 
appeal is dismissed.


ORDER

A substantive appeal with respect to a June 2006 denial of 
entitlement to increased ratings for hypertension and a 
bilateral knee disability was not timely filed; the appeal is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


